DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The office action is being examined in response to original filling submitted by the applicant on February 10, 2020.
Claims 19 are pending and have been examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3 both recite the limitations “an area” which is indefinite. It is unclear if applicant is referring to the area mentioned on claim 1, or an alternate area. It is recommended for application to amend the claim or positively recite each area.
Consequently, the dependents claims are rejected as well due to their dependency.
Claim 5 recite the limitations “estimate the visiting POI on the basis of a score of each POI indicating a probability of estimation of a visiting POI and decreasing as the number of POIs with a small distance from the stationary position of the user increases at the time of estimating the visiting POI based on a relationship between the stationary position of the user and the POI position” which is indefinite. It is unclear what is being decreased. It appears that the claims in missing key details. Additionally, “a visiting POI” as mentioned in claim 5, is also received in claim 1, which further makes claim fine unclear. It is recommended to positively recite the identified language by amending the claim.
Consequently, the dependents claims are rejected as well due to their dependency

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 and 9 are directed to an apparatus for navigation (i.e., a machine). Claim 8 is directed to a method of navigation (i.e., a process). 
Therefore, claims 1-9 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 8 includes the recitations “estimate a visiting POI…” step. This “estimate…” steps recite an abstract idea. 
The examiner submits that the foregoing “estimate…” step limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “estimate…” step in the context of this claim encompasses a user mentally performing calculations to achieve the functions  of figuring out POI a user visits. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II

In the present case, the additional limitations beyond the above-noted abstract idea are “acquire…” step, and “derive a stationary position…” step.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
The examiner submits that the “acquire…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution activity. Similarly, “derive a stationary position…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution to apply the recited abstract idea(s) in the field of navigation.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “acquire…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution activity. Similarly, “derive a stationary position…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution to apply the recited abstract idea(s) in the field of navigation.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  

Dependent claims 
Step 1: claims 2-7 and 9are dependent of claim 1 which is a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 2-7 and 9 recite the limitation of “acquire…” steps in (claims 2); “calculate…” steps in (claims 2, 3, 4); “derive…” steps in (claims 2); “estimate…” step in (claims 5); “notify…” steps in (claims 7-6). These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 2-7 and 9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamada (JP2008026259, Yamada hereafter).

RE claims 1 and 8:
Yamada discloses a visiting destination prediction device and method comprising circuitry configured to: 
acquire user position information indicating a position of a user {receive GPS signals to calculate vehicle position… when operated by a driver (that is the user), see at least ¶0022-0023}; 
derive a stationary position of the user on the basis of the acquired user position information {vehicle position is calculated and output periodically for indicating traveling position (¶0026)…determined whether vehicle has stopped in step S5 and the point is shown centered within a circle in fig. 8 (see at least ¶0030-0033}; and 
estimate a visiting PO1 which is a visiting destination of the user on the basis of a relationship between the derived stationary position of the user and a predetermined POI position of a POI which is able to be the visiting destination of the user (a visiting POI is estimated when prediction error circle overlap with arrival area for POI, see at least ¶0033-0034 and fig. 8), 
wherein the circuitry is configured to derive the stationary position which is expressed by an area on the basis of an error and a degree of dispersion of a series of pieces of the acquired user position information (¶0036: “the POI information determination unit 11 sets a prediction error circle with a radius that is an error obtained based on the acquisition state of the position around the position of the vehicle, and the arrival area overlaps within the prediction error circle. Then, it determines with having arrived at the corresponding store or facility. In other words, since buildings such as stores and facilities occupy a certain area, it is necessary to appropriately determine the arrival by setting an arrival area with a spread according to the area”… that means the station position is derived based on prediction location error and a radius/circle that corresponds to the degree of dispersion, while tracking user  positioning points sequentially as shown in fig. 8 (that is the series of pieces of acquired user position info); see at least 0026-0037).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Lee (KR101687793, Lee hereafter) and further in view of D'Alberto (US20170353827, D'Alberto hereafter)

RE claim 2: 
As best understood, Yamada disclose the visiting destination prediction device according to claim 1 wherein the circuitry is configured to: acquire a stationary point center position from the series of pieces of the acquired user position information (the center position when vehicle arrival at a stop in a time series is shown in fig. 8 see at least ¶0026-0036)
Yamada does not explicitly discloses wherein the circuitry is configured to: acquire a stationary point center position from the series of pieces of the acquired user position information through a predetermined averaging process; calculate a weighted average of distances between areas associated with positioning points and the stationary point center position when a positioning point acquired from one piece of user position information is defined as an area which is acquired by extending a point which is indicated by the user position information by the error of the user position information north and south in the latitude direction and extending the point by the error east and west in the longitude direction; and derive an area which is acquired by extending the stationary point center position by a width correlated with the weighted average north and south in the latitude direction and extending the stationary point center position by the width east and west in the longitude direction as the stationary position.
In the same field of endeavor, Lee teaches wherein the circuitry is configured to: acquire a stationary point center position from the series of pieces of the acquired user position information through a predetermined averaging process (¶0061-0062: “location information providing apparatus 140 generates a virtual circle having an average error distance as a radius around the location positioning result value, and extracts the entire POI included in the virtual circle); 
calculate average of distances associated with positioning points and the stationary point center position when a positioning point acquired from one piece of user position information is defined 
derive an area which is acquired by extending the stationary point center position by a width correlated with the weighted average north and south in the latitude direction and extending the stationary point center position by the width east and west in the longitude direction as the stationary position {see ¶0060-0062: The radius extended by Y is a weighted average error distance around a center point (star) as shown in fig. 5 that corresponds to multiple area (areas a-d and e) that are correlated to directions north, south, east, and west}.
Accordingly, from the teaching of Lee, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Yamada to include the technique of calculating a weighted average distance for location point and deriving an area extending in various directions in order to improve navigations so a user can be provided an optimum path to a destination.
	Yamada in view of Lee do not explicitly disclose weighted average of distances between areas.
	However, D'Alberto teaches weighted average of distances between areas (centered location 501 is surrounded by neighbor locations 511, 512, 513, 519, by weighted average distance Wd; see at least ¶0307-0314 and fig. 28-30).
Accordingly, from the teaching of D'Alberto, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Yamada in view of Lee to include the technique of calculating calculate a weighted average of distances 

RE claim 3:
Yamada, Lee, and D'Alberto discloses the visiting destination prediction device according to claim 2.
Yamada does not explicitly disclose wherein the circuitry is configured to calculate the weighted average on the basis of a calculation method including calculation of multiplying a distance between an area correlated with each positioning point and the stationary point center position by a weight value corresponding to a negative exponential function for the error of the user position information correlated with each positioning point.
In the same field of endeavor, D'Alberto further teaches wherein the circuitry is configured to calculate the weighted average on the basis of a calculation method including calculation of multiplying a distance between an area correlated with each positioning point and the stationary point center position by a weight value {see fig. 28 and 29: distances D are multiply by a weight W in fig. 29} corresponding to a negative exponential function for the error of the user position information correlated with each positioning point {“the weights … are exponentially according to the degrees of separation. For example, the sum of the weights for the neighbors of x degrees can be p̂x (p to the power x). When the contributions of up to x degrees of neighbors are considered, the weight for the original value (502) of the location (501) is reduced to (1−p̂2− . . . −p̂x)”… that means (1−p̂2− . . . −p̂x) is a negative exponential function in terms of the weight value; ¶0210: “In certain cases, attributes added to a user profile may be confirmed to be correct or incorrect based on other information (e.g., attributes associated with other locations the same user has 
Accordingly, from the teaching of D'Alberto, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to include the technique of multiplying a weight value a negative exponential function in order to improve computation efficiency of navigation by enhancing efficiency conversion between coordinates.

RE claims 4 and 9:
Yamada, Lee, and D'Alberto discloses the visiting destination prediction device according to claim 2.
Yamada does not explicitly disclose wherein the circuitry is configured to calculate the weighted average of largest distances between the areas correlated with the positioning points and the stationary point center position at the time of calculating the weighted average.
D'Alberto further teaches weighted average weight distances between the areas correlated with the positioning points and the stationary point center position at the time of calculating the weighted average {average of weight distances (Wd) between the position, as shown in fig. 28-29}.
Yamada, Lee, and D'Alberto do not explicitly disclose a largest distance, however a largest distance is known (as taught by Lee fig. 5, larger radius 5), and would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to include a target distance in order to improve computation efficiency of navigation by enhancing efficiency conversion between coordinates in a bigger region.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Miller (US20170223504, Miller hereafter).

RE claim 5:
Yamada discloses the visiting destination prediction device according to claim 1 Wherein the circuitry is configured to estimate the visiting POI (as explained above in claim 1).
Yamada do not explicitly disclose on the basis of a score of each POI indicating a probability of estimation of a visiting POI and decreasing as the number of POIs with a small distance from the stationary position of the user increases at the time of estimating the visiting POI based on a relationship between the stationary position of the user and the POI position.
In the same field of endeavor Miller teaches on the basis of a score of each POI indicating a probability of estimation of a visiting POI  (¶0064: “the determined relevance score is based on determining a ranking score of each POI based at least in part on a distance function applied to each POI and a baseline score of each POI”) and decreasing as the number of POIs with a small distance from the stationary position of the user increases at the time of estimating the visiting POI based on a relationship between the stationary position of the user and the POI position (as the distance increase, the POI relevance is decrease as shown in fig. 1b and ¶0046).
Accordingly, from the teaching of Miller, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to include the technique of ranking POIs based on distance in order to improve navigation by quickly identify nearby places, which saves time.


RE claim 6:
Yamada and Miller disclose the visiting destination prediction device according to claim 5.
Yamada do not explicitly discloses configured to notify that the estimation probability of a visiting POI is low when the score of a POI with the highest score is less than a predetermined first reference value.
Miller further teach wherein the circuitry is configured to notify that the estimation probability of a visiting POI is low when the score of a POI with the highest score is less than a predetermined first reference value (see ¶0040: lower scored location when not a matched, thus probability of visit is low for ranked locations 4 and below as shown in fig. 1B).
Accordingly, from the teaching of Miller, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to include the technique of notify that the estimation probability of a visiting POI is low when the score of a POI with the highest score is low in order to improve navigation by quickly identify nearby places, which saves time.


RE claim 7: 
Yamada and Miller disclose the visiting destination prediction device according to claim 5.
Yamada do not explicitly disclose wherein the circuitry is configured to notify that estimation of a visiting POI is not possible when there is no POI with a score equal to or greater than a second reference value.
Miller further teaches wherein the circuitry is configured to notify that estimation of a visiting POI is not possible when there is no POI with a score equal to or greater than a second reference value (see ¶0040: lower scored location when not a matched, thus probability of visit is low for ranked locations 4-6 and below as shown in fig. 1B, that corresponds to second reference values). 
Accordingly, from the teaching of Miller, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to include the technique of notify that estimation of a visiting POI is not possible when there is no POI with a score equal to or greater than a second reference value in order to improve navigation by quickly identify nearby places, which saves time.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuura (US 20060149684) teaches a visiting place identification device and visiting place identification method
Friedler (US 20170322032) teaches a position indication controls for device locations

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS LAGUERRE/Examiner, Art Unit 3667           
      /RACHID BENDIDI/      Primary Examiner, Art Unit 3667